IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 26, 2009

                                       No. 07-10072                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

VERNON STIFF

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:04-CR-367-K


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
       Vernon Stiff was arrested on the basis of an anonymous tip and charged
with (1) being a felon in possession of a firearm in violation of 18 U.S.C. §§
922(g)(1) and 924(a)(c)(2); (2) possession of a firearm in furtherance of a drug
trafficking crime in violation of §924(c)(1)(A); and (3) possession of cocaine base
with intent to distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1). Stiff pleaded
guilty to possessing cocaine base with intent to distribute. Stiff now contends
on appeal that his plea waiver was involuntary.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10072

      As part of his guilty plea Stiff signed a written plea agreement, including
a statement that he had read and understood it. He also signed the factual
resume on which his plea agreement was based. At the rearraignment hearing
the district court judge went over the rights Stiff would be giving up if he
pleaded guilty, including the right to appeal his conviction. The judge also asked
Stiff if he had read and understood the plea agreement, and Stiff indicated that
he had. Stiff appeared alert and communicative during the colloquy, asking
questions and at one point correcting the court about the charges to which he
was pleading guilty.
      We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002). A waiver of the right to appeal must
be “informed and voluntary.” United States v. Robinson, 187 F.3d 516, 517 (5th
Cir. 1999) (quoting United States v. Baty, 980 F.2d 977, 978 (5th Cir. 1992)).
The district court must affirmatively ascertain that the defendant understands
the right to appeal and the consequences of the waiver. Fed. R. Crim. P.
11(b)(1)(N); see also Robinson, 187 F.3d at 518. In this case the judge specifically
explained to Stiff that his plea agreement included a waiver of his right to
appeal, and he ascertained that Stiff had read and understood the plea
agreement. Stiff gave every indication of being alert and involved in the
proceedings. The waiver was therefore voluntary and Stiff’s appeal is foreclosed.
The appeal is DISMISSED.




                                         2